Exhibit 10.1

 

 

AMENDMENT NO. 4 TO

OPERATING AGREEMENT

 

                THIS AMENDMENT NO. 4 TO OPERATING AGREEMENT is made and entered
into as of August 12, 2008 by and between Daimler Trucks North America LLC,
F/K/A Freightliner Corporation and Freightliner LLC (“DTNA”), on the one hand
and TA Operating LLC (successor by conversion to TA Operating Corp.) (“TA
Operating”),  TA Franchise Systems LLC (successor by conversion to TA Franchise
Systems Inc. (“TA Franchise”) and Petro Stopping Centers, L.P. (“Petro”) on the
other hand.

 

RECITALS

 

                A.            DTNA, TA Operating, and TA Franchise are parties
to that certain Operating Agreement dated July 21, 1999, as previously amended
by that certain Amendment No. 1 to Operating Agreement dated November 9, 2000,
that certain Amendment No. 2 to Operating Agreement dated April 15, 2003, and
that certain Amendment No. 3 to Operating Agreement dated July 26, 2006 (all
collectively referred to herein as the “Operating Agreement”).

 

                B.            The parties have agreed to amend the Operating
Agreement in accordance with Section 8.5 thereof, as set forth herein.

 

THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY
ACKNOWLEDGED, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.             All references in the Operating Agreement to “Freightliner” or
“Freightliner Corporation” or “Freightliner LLC” are hereby deemed to be to
Daimler Trucks North American LLC.  The parties acknowledge and understand that
this is a change of name only and has no legal effect on the validity of the
contract or otherwise.

 

                2.             The parties desire to add Petro as a party to the
Operating Agreement. Petro has become an affiliate of TA Operating and TA
Franchise, and Petro, TA Operating and TA Franchise are all wholly-owned
subsidiaries of TravelCenters of America LLC.  All references in the Operating
Agreement to “TA Operations” are hereby deemed to refer collectively to TA
Operating, TA Franchise and Petro.

 

3.             The parties agree that, as of the date hereof, Petro shall become
a party to the Operating Agreement and the following defined terms in the
Operating Agreement shall have the following meaning:

 

“TravelCenters Locations”, “COCOs” and “FE Locations” shall be deemed to include
the stopping center sites with repair facilities which are owned or leased by
Petro and operated by Petro or TA under the “Petro” trademark.

 

 

--------------------------------------------------------------------------------


 

 

4.             Section 6.1 of the Operating Agreement is hereby replaced and
amended to read in its entirety:

 

                                6.1          Term.  This Agreement shall have an
initial term of twenty years and thereafter shall be terminable upon six months’
advance notice given by either party to the other.  For purposes of
clarification, the initial term shall expire on July 20, 2019.  This Agreement
shall also be terminable by either party in accordance with Section 6.2 or by
DTNA in accordance with Section 8.4.  Except as otherwise provided in
Section 6.2 or Section 8.4, any notice of termination may be given no earlier
than the date six months prior to the expiration date of the initial term and
the effective date of termination shall be the date six months after the date of
the giving of such notice.  Until an effective notice of termination is given by
either party and the effective date of the termination is reached, this
Agreement shall continue in full force and effect.”

 

                5.             The parties acknowledge that the Stockholders’
Agreement (as such term is defined in the Operating Agreement) is no longer in
effect.

 

                6.             DTNA acknowledges that TA Operating contemplates
merging with Petro (with TA Operating as the surviving entity) and that DTNA’s
consent is not required for any such merger.

 

7.             Except as amended hereby, the Operating Agreement shall remain in
full force and effect.

 

                IN WITNESS WHEREOF, the parties hereto, have caused their duly
authorized representative to execute this Amendment No. 4 to Operating Agreement
as of the date first hereinabove written.

 

 

DAIMLER TRUCKS NORTH AMERICA LLC

 

 

 

By:

/s/ Jack Conlan

 

Name:

Jack Conlan

 

Title:

Sr. Vice President

 

 

TA OPERATING LLC

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

Thomas M. O’Brien

 

Title:

President and CEO

 

 

--------------------------------------------------------------------------------


 

 

 

TA FRANCHISE SYSTEMS LLC

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

Thomas M. O’Brien

 

Title:

President and CEO

 

 

PETRO STOPPING CENTERS, L.P.

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

Thomas M. O’Brien

 

Title:

President and CEO

 

 

--------------------------------------------------------------------------------